 RUFF ELECTRICAL CONSTRUCTIONRuff ElectricalConstructionCompany, Inc.andInternational Brotherhood of ElectricalWork-ers,LocalNo.5,AFL-CIO. Cases 6-CA-20532 and 6-CA-20573September12, 1989DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSCRACRAFT AND DEVANEYOn March 2, 1989, Administrative Law JudgeStephen J. Gross issued the attached decision. TheGeneral Counsel filed exceptionsand asupportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,' andconclusions as modified, and to adopt the recom-mended Order.The judge found that the preponderance of theevidence did not establish that union activity was amotivating factor in the layoffs of Daniel Anglumand Charles Moss or in the discharge of AnthonyKainz. The judge therefore concluded that the Re-spondent did not violate Section 8(a)(3) and (1) ofthe Act regarding Anglum and Moss, and did notviolateSection 8(a)(4), (3), and (1) regardingKainz.In agreeingwith the judge's conclusion thatthe Respondent did not violate the Act, we findthat evenassumingthat the General Counsel estab-lished a prima facie case, the Respondent has metits burden of demonstrating that it would have laidoff or discharged these employees even if they hadnot engaged in protected activity.Wright Line,251NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982);NLRB v.TransportationManagement Corp.,462U.S. 393(1983). In evaluating the Respondent's business de-fense,we rely on facts established by the uncontro-verted testimony at the hearing as well as thosediscussed by the judge. In this regard, we find thatthe evidence supports the assertion of ThomasRuff, the Respondent's owner, that he laid offAnglum and Moss and discharged Kainz becauseof concerns about their productivity at Clairton.The Clairton project, which involved the com-plete rewiring of the school's electrical system, was'The GeneralCounsel has excepted to someof the judge's credibilityfindingsTheBoard's established policy is notto overrulean administra-tive law judge's credibilityresolutions unless the clear preponderance ofall the relevantevidenceconvinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir1951).We havecarefully examined the record and find nobasis for re-versing the findings.501the largest contract ever awarded to the Respond-ent.The Respondent's electrical work at Clairtonproceeded on schedule until approximately May1987,2 at which time Ruff decided that RichardSchwartz should replace Ronald Kuhn as theproject's foreman. Ruff spent little time at Clairtonin June and July, and testified that he first realizedinAugust that there were "serious" problems whenhe started receiving complaints from the project'sarchitect,Victor Graves, and the other contractorsto the effect that the Respondent was not keepingup with the other contractors and was holdingthem back. On August 7, Ruff reinstated Kuhn asthe project foreman and told him that if Kuhncould not turn the projectaround in2 weeks, theemployees on the project would be replaced bymore productive labor.Thereafter, following his return from vacation,Ruff began to spend more time at Clairton, includ-ing attending job meetings at which the contractorsdiscussedthe status of the project. According toRonald Smith, project superintendent for Uhl Con-struction, the general contractor, one of the sub-jects discussed at the weekly meetings was thedelay caused by the Respondent. On August 22,Ruff estimated, based on the number of man hoursalready worked at Clairton and the percentage ofthe electricalwork already completed, that com-pletion of the electrical work on the project wouldrequire about 2100 more hours than originallyplanned.Ruff described this 20-percent increaseover the projected hours on which he had basedhis bid for the project as a "big problem."Itwasin thiscontext that Ruff, on August 23and 30, laid off Moss and Anglum. Ruff testifiedthat, based on his observations, they were the leastexperienced and least productive employees on thejob. Specifically, Ruff was concerned that the dem-olitionwork they were performing would not becompleted by the end of the month. Ruffs asser-tions that he had seen Anglum standing aroundtalking and that he saw Anglum and Moss carryingsmall amountsof material to the dumpster, ratherthan collecting it in a cart and taking a full load,constitute objective evidence in support of his con-cerns about their productivity. Ruff further testi-fied that Anglum was aware that Ruff was watch-ing him walk to the dumpster and that Anglumthen began to whistle, which Ruff interpreted as agesture of contempt. Significantly, Ruff's conten-tion that these employees displayed a poor attitudewas supported by the judge's findings regardingprevailingwage matters, and by the testimony ofSmith, who stated that beginning in the spring of2All dates are in 1987 unless otherwise indicated296 NLRB No. 71 502DECISIONSOF THE NATIONALLABOR RELATIONS BOARD1987 he noticed a change in the employees' atti-tudes toward Ruff.3Graves testified that in September he discussedthe contractors'concerns with Ruff and that Ruff,disagreeingwithGraves'assessment thatmoreelectrical workers were needed at Clairton,charac-terized the problem as a need to increase produc-tivity per worker.4 According to Ruff,on Septem-ber 11 he recalled Anglum and Moss to performsome minor outside jobs so that none of the otheremployees would have to be taken off the Clairtonproject.5Facedwith pressure to complete theschool'sgymnasium,Ruff then sent Anglum andMoss to hang the preassembled lights.Ruff statedthat although the assignment should have beencompleted in 1 day,Anglum and Moss requiredmore time and displayed a bad attitude.Under thecircumstances,includingmounting pressure fromthe other contractors and Ruff's increased familiari-tywith the details of the project, we find thatAnglum's and Moss'performance of the lightingassignment reinforced Ruff's belief that they werenot productive.Moreover, the factthat at leastsome of the employees hired in September to finishthe electrical work had particular areas of expertisethatwere known to the Respondent is further ob-jective evidencein supportof Ruff's asserted con-cern with worker productivity. Testifying that hehired Thurman Ingram and his crew to install thenumerous light fixtures in the school,Ruff stated,"these guys really hustle.They goin and get a jobdone and they're out."Describing the problemspresented by unclear specifications for the firealarm system,Ruff testified that he hired a formeremployee,Gene Saus,who had the knowledge todesign and build the system as he went along. Ac-cording to Ruff, these employees required little su-pervision and were able to complete the work.Following the layoffs of Anglum and Moss, anddespite the hiring of new employees,the evidenceindicatesthatRuff'sproblemsatClairtonintensi-fied.Thus, on October 30, Smith wrote to Gravesconcerning the scheduling and production prob-lems causedby workingin underlighted and un-lighted areas and the Respondent's failure to per-form "patchwork" where plaster needed to be re-paired.Smith went on to question the Respondent'sproductivity.By response dated November 10,GravesinstructedUhl Construction to do thea The fact that the employees'productivity may have been influencedby the prevailing wage discussions instituted by the Union does not estab-lish that Anglum and Moss were laid off for discriminatory reasons4 Smith and Graves both testified that in their discussions with Ruffabout the delays, Ruff never mentioned either the Union or his employ-eeti union activitiess In this regard,we find it unnecessary to pass on the judge's specula-tion that Ruff recalled Anglum and Moss, rather than hire two new em-ployees, in order to reduce the Respondent's backpay exposurepatching work,forwhich the Respondent wouldbe charged. The following day, Graves wrote toRuff discussing the complaints that had been re-ceived "for the past five or six months . . . aboutdelays being caused by your company."sGravesstated,"It is evident that you will continue to fallfurther and further behind if something is notdone."Noting that the carpeting was scheduled tobe installed on December.1,Graves warned thatnoncompletion of the electrical work could resultin additional cost to the Respondent from possibledamage to the carpeting.The letterconcluded,"you are hereby notified that should any expense,cost or liquidated damages result due to your de-laying the project, the School District will look toyou for compensation."Ruff testified that from the beginning of Novem-ber, he was at Clairton at least 8 hours a day for 6or 7 days a week for 2months. He stated, "I wastotallyconsumed with completing that project. , , . My future was on the line.. . .I just livedthat job . . . . I had to get it finished."7During this time of intense personal pressure be-cause of problems on the project,Ruff, on Decem-ber 9,discharged Kainz,whom he was supervising,forunsatisfactorywork,inabilitytocompleteprojects on time,and a poor attitude.In early De-cember Kainz had not completed a minor job in-volving an emergency electrical line; there is noevidence that Ruff was aware that Kainz had beentold that Ruff wanted him to help another employ-ee on another assignment.Additionally,on Decem-ber 6,Kainz had broken a piece of plaster whiledrilling.In view of the fact that the Respondent'sdelay in patching plaster had been a subject ofcomplaints from the other contractors and thatRuff had given Kainz specific instructions on howto drill through plaster,we agree with the judge'sfinding that Ruff's reaction to the incident in ex-ploding in anger was more the product of pressureson him than the incident itself.We also agree thatRuff was further provoked by Kainz who, whenconfronted, stated, "Do what you have to do,"walked away,and refused to return when Ruffcalled to him. Accordingly, we conclude, as did6 The problems included failure to perform plaster patching which de-layed the completion of painting, tiling, and carpeting, inadequateinstal-lation of temporary light which resulted in workers using flashlights; lackof controls and thermostats which delayed the provision of temporaryheat, lack of switches at control panels which delayed completion of thebuilding's heat and exhaust systems; lack of a master switch for tempo-rary light and power which resulted in nonelectricians losing time byhaving to turn individual systems on and off; and lack of permanentwiring to light fixtures which delayed the placement of ceiling tile7 Pursuant to the Respondent's indemnification agreement with its in-surer, any charges incurred due to the failure to complete a project couldbe recovered from the Respondent Company as well as from Ruff indi-vidually RUFF ELECTRICAL CONSTRUCTIONthe judge, that Ruff discharged Kainz based on hisperceptions of low productivity and for reasons un-related to Kainz' protected activity.8For the abovereasons,we find that the Re-spondent has demonstrated that it would have laidoff Anglum and Moss and discharged Kainz, evenabsent their protected activity, based on Ruff's as-sessmentthat the Company had a compelling needto replace unproductive employees at Clairton. Wetherefore conclude that the Respondent did notviolate the Act as alleged.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.a In finding that Kainz was not unlawfully discharged,we also notethat during the time that Kamz engaged in protected activity,ie , fromthe time he signed an authorization card through his testimony at thehearing on the challenged ballot,he was in fact considered by other em-ployees to be a favorite employee of RuffJanice Ann SauchinandDonald K Burns, Esqs.,for theGeneral Counsel.Mr. ThomasH. Ruff,ofGlenshaw, Pennsylvania, for theRespondent.StanfordA. Segal,Esq. (Gatz, Cohen,Segal&Koerner),ofPittsburgh,Pennsylvania,for the Charging Party.DECISIONSTATEMENT OF THE CASESTEPHEN J. GROSS, Administrative Law Judge. TheGeneral Counsel claims that the Respondent, Ruff Elec-tricalConstructionCompany (the Company or RuffElectric), violated the National Labor Relations Act (theAct) by laying off employees Dan Anglum and CharlesMoss and by firing andissuing "apoor performanceevaluation" of employee Anthony Kainz. Ruff Electricacted against those employees, according to the GeneralCounsel, because they joined and supported the Interna-tional Brotherhood of ElectricalWorkers, Local No. 5,AFL-CIO (the Union or Local 5). The General Counselfurther alleges that Ruff Electric's action against Kainzalso stemmed from Kainz' testimony on the Union'sbehalf at a Board hearing.'Local 5's Organizing EffortsAs of June 1986 the Company had only two employ-ees, brothers Ron and Russ Kuhn, both of whom had'Local 5 fileditscharge in Case 6-CA-20532 (regardingMoss andAnglum)on December2, 1987 The chargeinCase6-CA-20573 (regard-ing Kamz)was filed on December 18, 1987 A consolidated complaintissued on February 9, 1988,and was amended on February 24, 1988. RuffElectric admits that it is an employer engaged in commerce and admitsthat Local5 is a labor organization within the meaning of the Act ButRuff Electric denies violating the Act inany respectThe hearing washeld in Pittsburgh on June 27 through June 29,1988. TheGeneral Coun-sel has filed a briefRuff Electric.which is not represented in this pro-ceeding by counsel,has not503been with Ruff Electric for many years.But earlier inthe year Ruff Electric won the contract for all the elec-tricalwork involved in the refurbishment of a largeschool building in Clairton, Pennsylvania. The contractwas for about $800,000. Ruff Electric had never beforeundertaken anything even nearly aslarge.In order tohandle the Clairton work, along with the various otherprojects that the Company had underway, starting thatJune Ruff Electric began hiring additional employees.Anglum was the first, then Moss (in July 1986), thenRichard Schwartz and Larry Ward. Respondent hiredKainz and three other employees in June 1987.Early in June 1987 Local 5 began itsorganizingeffortsamongRuff Electric's employees. (All the events I referto in this decision occurred in 1987unlessI specify oth-erwise.) By June 4, Anglum, Kainz, Moss, Schwartz, andWard hadsignedauthorization cards.On June 8 theUnion filed an election petition.Respondent is wholly owned and run by Thomas Ruff.(Iwill hereafter use the name "Ruff" to refer to ThomasRuff, but not to the Company.) The day the Union filedthe election petition, a representative of the Board's Re-gional Office in Pittsburgh called Ruff Electric to advisethe Company of the petition. As Ruff testified, "itwas anemotional moment." Ever since Ruff was a child he hadthought of Local 5 as a threatening, malevolent, force.(That stemmed from, among other things, Ruffs recol-lections of interactions between Local 5 and his father'scompany, whichalso was anelectrical construction con-tracting company.) Moreover Ruff saw the election peti-tion as endangering his future and that of his family's.The Clairton project was a gamble for Ruff. He stood tolose virtually everything he owned, including his home,if his Company did not complete the project successful-ly.And the way it looked to Ruff, the unionization ofRuff Electric would materiallyincreasethe Company'scosts of doingbusinessand, therefore, also increase thechances of failure.Ruff testified that he did consider whether signingwith the Union would have advantages for his Company.I credit that testimony. But the outcome of those consid-erations never really was in doubt. Ruff concluded thathe wanted Ruff Electricto remain nonunion.Ruff initially said nothing about the Union's petition toany of the Company's employees. But once the electiondate was set-July 24-Ruff sent letters to the employeesurging them to vote against union representation. OnJuly 22 Ruff called the employeesto a meeting to againargue againstthe unionization of Ruff Electric. And onor about July 23 he met with two employees, this time attheir request where, onceagain,he argued that the em-ployees would be better off without a union.2The voting on July 24 left mattersup inthe air. TheBoard counted five votes for the Union,four against.There was one challenged ballot. (The challenge was byLocal 5. Months later the Board denied the challenge.Since the challenged ballot was cast against representa-2One employee testified that at this meeting Ruff said that "therewould never be a union at Ruff Electric " But I do not creditthat testi-mony 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtionby Local 5-resulting in a five-to-five tie-theUnion lost.)Ruff Electric Lays Off Anglum and MossDuring the period encompassing the last days of Julyand the first days of August,Ruff Electric increased thepay of three employees,includingAnglum and Moss,and company officials complimented Anglum and Mossfor their good work.Ruff knew by then that Anglumand Moss supported the Union since in late June Ruffhad attended a meeting at the Board's Pittsburgh officeinwhich officialsof Local5 conferred with Anglum andMoss.And Anglum had been the Union's observer at theelection.But shortly after that pay increase action,Ruff beganhearing about problems at Clairton.Other contractorscomplainedthat theywere being delayedby Ruff Elec-tric's failure to stay on schedule.On August 7 Ruff re-sponded by putting a different foreman in place at Clair-ton (Ron Kuhn)and telling him that if "you [Kuhn]can't turn that project around in two weeks, I'm serious-ly thinking about replacing everybody on that project."Ruff thereupon left on a previously scheduled 10-day va-cation.A few days after Ruff returned to work he asked theCompany's secretary to calculate how many hours RuffElectric employees had worked at Clairton.At the timetheCompany had completed about 69 percent of itswork at Clairton.Ruff got his answer on August 22.As of the close of business on August 21, Ruff Elec-tric's employees had logged 8760 hours of work at Clair-ton. Since Ruff Electric was only 69 percent of the waytoward completion,that 8760 figure suggested that theCompany would use a total of 12,696 hours of employeetime at Clairton by the time the job was finished there.That, in turn,spelled disaster for Ruff,or somethingclose to it.In determining what to bid for the Clairtoncontract,Ruff had estimated that Clairton would require10,552 hours to complete.Thus the projected figure of12, 696 hours was 20 percent higher than the hours uponwhich Ruff had based his bid.Ruff concluded that he had to increase the productivi-ty of his work force at Clairton,and that he would at-tempt to do so in two ways.First, by spending moretime at Clairton himself;and second,by, as Ruff testified,putting "people in there that I felt could complete theproject."SixRuff Electric employees had spent a substantialpercentage of their time at Clairton:the two Kuhnbrothers(who had been with Ruff Electric for manyyears);Anglum and Moss (who Ruff knew to be unionsupporters);and Schwartz and Ward(who had signedunion authorization cards but had done nothing to signalany prounion views to Ruff).On Sunday night, August 23(the day following theemployee-hours calculations for Clairton),Ruff calledMoss to say that "there was no work available" for Mossand that Ruff Electric accordingly was laying him off"indefinitely. . .effective immediately." One week laterAnglum got an almost identical call from Ruff.Given Ruffs belief that low employee productivity atClairtonwas endangering the very existence of RuffElectric, some sort of drastic personnel action was in thecards.The question is why Ruff focused on Anglum andMoss.Ruffsaid the reason was their lackluster performanceat the Clairton site.(Ruff testified that Anglum's andMoss' productivity was not a problem at other locations."I could never understand it. When I would send people[including Anglum and Moss]to other projects I had noproblem,productivitywas just fine.Butwhen theywould go back to Clairton,itwould just drop. Therewas some kind of attitude problem.I don't know what itwas.")As regards Moss, Ruff testified that on a number ofoccasions he saw Moss"just standing there."Ruffagreed that he visited Clairton only infrequently and thathe did not say anything to Moss on any of the occasionson which he did see Moss goofing off. Moreover Ruffalso volunteered that when he expressed his views to theforeman about Moss' slow pace,the foreman would dis-agree.3Nonetheless,Rufftestified,he was convincedthatMoss was not carrying his share of the load.4As forAnglum,Ruff testified that"Iwas very upsetwith Dan Anglum"because of low productivity, Ang-lum's apparent lack of concern about Ruff Electric'sneed to speed its pace, and Anglum's expressions of hos-tility toward Ruff.Ruff described one incident involving both Anglumand Moss that Ruff clearly foundverytroubling.Both ofthem had carried small amounts of material all the wayto the dumpster(a relatively long walk)rather than ag-gregating discarded material and using a cart to take afull load.As for Ruff telling the two employees that they werebeing laid off for lack of work rather than firing them,Ruff gave two different explanations.One was that Ruff Electric'sworkload was about todecrease.As of August 23 (when Ruff laid off Moss),Ruff Electric had 10 employees; on August 30 (whenRuff laid off Anglum),the Company was down to 8 em-ployees.The Company,said Ruff,was at that time in theprocess of winding up a number of its projects and didnot need that many employees any longer.Thus, saidRuff, Ruff Electric did need to lay off two employees.(Another Ruff Electric official,James Loutzenhiser, tes-tified to like effect.)Ruff selected Anglum and Moss forlayoff because"theywere the least experienced, leastproductive people" employed by Ruff Electric.Ruff's other explanation for telling Anglum and Mossthat they were "laid off" is that Ruff thought that thatterminology would make things easier for both the em-ployees and for the Company than if Ruff had toldAnglum and Moss that they were fired for cause.Ruff ElectricRecallsAnglum and Moss, ThenFires ThemStarting in early September the other prime contrac-tors at Clairton began putting on the record their viewaNeither party called the foreman as a witness.4 The foreman in those instances was Ron Kuhn Previously Schwartzhad been foreman at Clairton,and he too told Ruff that the Ruff Electricemployees at Clairton were getting theirjobs done RUFF ELECTRICAL CONSTRUCTIONthatRuff Electric's slow pace was delaying the entireproject, and that that slow pace was due to insufficientmanpower.On September 11, Ruff Electric put Anglum and Mossback to work. (The impression I got was that Ruff choseAnglum and Moss, rather than two new employees, inorder to reduce the Company'sbackpay exposure,whether as the result of litigation before the Board-al-though neither Anglum nor Moss had yet filed an unfairlabor practice charge-or before some other tribunal.)On Thursday,September 17, the Board'sPittsburghoffice held a hearing on the ballot that had been chal-lenged by the Union at the election conducted back inJuly.Employees Moss, Kainz, and Ward testified onbehalf of Local 5. Anglum attended the hearing in com-pany with the Union's representatives,but he did not tes-tify.Friday, September 18, was the last day of work atRuff Electric for Anglum and Moss.Sometime duringthe course of that day Ruff went to check on the workof the two employees.Ruff testified that he discoveredthat they had failed to complete nearly as much as hehad expected.And both Anglum and Moss reacted withhostility when Ruff spoke to them.Ruff got upset.When he returned to the Company'soffice he complained bitterly about Anglum and Moss: "Idon't know why the S.O.B.'s are trying to do it; I don'tknow why the S.O.B.'s won't work."On Sunday,September 20, Ruff called Anglum andMoss to say that they were laid off.NotwithstandingRuff's use of the"term laid off," in fact Ruffs actionamounted to a discharge. Ruff does not claim otherwise.Ruff Electric Fires KainzRuff Electric hired additional employees soon afterAnglum and Moss left, all persons whom Ruff had previ-ously known.But the company remained behind sched-ule.By November 11 the project's architect was suffi-ciently concerned about Ruff Electric's lack of progressto say so in a letter that ended:[Y]ou are hereby notified that should any expense.. . result due to your delaying the [Clairton]project, the School District will look to you forcompensation.One of Ruffs responses was to begin working full timeatClairton,directly supervising the Kuhn brothers plusWardand Kainz.Early in the course of Ruffs supervision of Kainz,Kainz said something to Ruff that made Ruff think thatKainz was insisting that Ruff Electric employees under-take only electrical work, and that Ruff Electric shouldhire pipefitters and plumbers to do work traditionallyhandled by those crafts.Ruff angrily responded that RuffElectric had "won the election"and went on to say that..you guys are trying to milk me down here on this joband I'm not going to go for it."5sKainz testified that Ruff also said, "we'llnever be union"But I donot credit that testimony505Then, early in December,Ruff assigned a minor tasktoKainz-an assignment easilydoablewithin a day. Be-cause a fellowemployee askedKainzfor help with an-other job,Kainz did not immediately turnto the jobRuff hadassignedhim. Asa result,the following work-day Kainz had to tell Ruff that he had not yet finishedthatassignment.It isworth notingin this respect that atthe time Kainz was being paid more than $22 an hour asa journeyman electrician.He had begun receiving thatrate of payin early September.Previously the Companyhad paid Kainz$12.50 an hour.Finally, on or about December 6-2 or 3 weeks afterRuff began working full timeat Clairton-Ruff instruct-ed Kainz ina relativelysimple taskthatinvolved, amongother things,drillingthroughsome plaster.In the courseof that drillinga large chunk of plaster"blew out."From Kainz's viewpoint and that ofa fellowemployee,"itwasn'ta big deal."But given the circumstances thatRuff Electric faced at Clairton,any mishapthat requiredevena fewadditionalminutes of employee time musthavebeen aggravatingto Ruff. Moreover the architect'sNovember11 letterhad specifically referred to RuffElectric's problems with plasterpatching.Ruff did notsee thehole in the plasteruntilDecember7, the day afterithappened. But as Kainz testified, whenRuff did, "allof asudden Tomjust startedyelling atme." As the incident ended Ruff said something like, "ifyou can't do the job right, do you wantme to get some-one else todo it?"Kainz respondedby saying, "do whatyou have todo," andthen walked away from Ruff. Ruffcalled to Kainz, but Kainzkeptwalking.Early inthe morning on December9 Ruff telephonedKainz to saythatKainz was terminated as a Ruff Elec-tric employee"effective today." On that same day Ruffsent aletterto Kainz that read:To confirm my phone call to you on December9,effectiveDecember 9, 1987, your employmentwith this company is terminated due to your unsat-isfactory work performance and your poor attitude.Specifically you have repeatedly failed to com-pletework assignments as directed and you havefailed to complete work assignments in a timelymanner.Specifically you have publicly exhibited disre-spect for your supervisor,myself.Specifically you have performed unworkman likework resulting in damages to finishes requiring un-necessary repairs. .. .The Fate ofOther Prounion Employees atRuff ElectricThe recordshows that employees Anglum, Moss,Kainz, Schwartz, and Ward signed union authorizationcards, and that Anglum, Moss, Kainz, and Ward ap-peared at Board proceedings on behalf of the Union, orat least in company with union representatives.As discussed above, Ruff Electric fired Anglum, Moss,and Kainz. Ruff Electric also fired Schwartz(in earlySeptember),and laid off Ward(inFebruary or March1988). These five employees appear to be the only elec- 506DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtricians whom Ruff Electric either fired or laid off. Thusof the only five employees the record shows to havesupported the Union,Ruff Electric got rid of all of them.Yet during the same period Ruff Electric neither laid offnor fired any other electrician.That disparity could, ofcourse,be mere coincidence.But those figures do raiseone's suspicions.See, in this regard,NLRB Y. CamcoInc., 340 F.2d 803(5th Cir.1965).But the General Counsel does not claim that RuffElectric's action in respect to either Schwartz or Wardviolated the Act.6Moreover Ruff Electric was not puton notice that its discharge of Schwartz and layoff ofWard might be used to prove that the company actedagainst Anglum,Moss, and Kainz for unlawful reasons.?Prevailing and Wage MattersAccording to the evidence before me, most of RuffElectric'swork was covered by the Pennsylvania Pre-vailingWage Act. In particular,thework at Clairtonwas. Under that Act: (1) specified wage rates have to bepaid certain employees(including electricians)engagedinwork covered by that Act; and(2) there is a fixed re-lationship between the number of journeymen (whosewages are specified)who can be employed on suchprojects and the number of apprentices(whose wages arenot specified.)8Also according to the evidence beforeme, the wages that Ruff Electric paid its journeymenworking at Clairton met the requirements of the Prevail-ingWage Act; but the Company did not abide by thespecified journeyman-apprentice ratio.Ruff Electric deemed Anglum,Moss, and Ward to beapprentices the entire time it employed the three, andpaid them accordingly. (Anglum never received muchmore than half the journeyman's pay rate.Moss andWard earned less than half.)And the Company paidKainz at an apprentice's rate until September 1987, whenthe Company began paying him journeyman's pay.)As discussed earlier, representatives of Local 5 startedorganizing Ruff Electric's employees in June.One of thefirstmatters they raised with the employees was that theCompany was not complying with Prevailing Wage re-quirements. Specifically,as at least some of the employ-ees understood it, some of the employees being paid atapprentices levels should have been getting journeyman'spay.Sometime during the course of Ruff Electric's workon the Clairton project,Local 5 filed a complaint withthe PrevailingWage Division of the Pennsylvania StateDepartment of Labor and Industry alleging that RuffElectric owed three of its employees a total of at least$70,000 as a result of the Company'sPrevailingWageviolations.These Prevailing Wage matters may have impinged onthe relationship between Ruff Electric and its employeesin at least two ways.One is that if the employees believed that they werebeing paid at unlawfully low rates, their work,or at leasttheir attitudes,may have been affected.And that wouldtend to bolster Ruffs testimony about poor productivityand hostile attitudes on the part of Anglum and Moss.There is, indeed,evidence that such matters did affectthe attitudes of some employees of Ruff Electric. At thepreelection meeting that Ruff held in July, the employeesasked a number of questions pertaining to their appren-tice status.And the project superintendent at Clairtonfor another of the prime contractors testified:[T]here seemed to be some dissatisfaction, someconflict that surfaced between employees and theemployer. . . .In hindsight it was about the timethat organizing activitieswere taking place. .. .The first time I noticed anything. . .out of the or-dinary, a group of electricians came in and asked tosee my set of specifications and they seemed inter-ested in the wages set up . . . . by the specification.... There was a change in attitude,because at thebeginning of the job the employees seemed to berelatively satisfied with their jobs.And then duringthe time [that] there was some organization activity... there seemed to be a conflict developed be-tween[the employees and] the employer.9The other possible effect of the prevailing wage issueis that it may have inclined Ruff toward laying off em-ployees being paid at apprentice rates rather than em-ployees earning journeyman'spay.The problem withthat theory, however,is that the record does not indicatewhen prevailing wage complaints were first filed againstRuff Electric.6 Local 5 filed an unfair labor practice charge regarding Ward's layoff,but the Union withdrew it at the General Counsel's suggestion Schwartzdid not file an unfair labor practice charge because,he testified, he hadno interest in litigating his right to reinstatement at Ruff ElectricIRuff did testify about the reasons he fired Schwartz I received thattestimony over the General Counsel's objections.a According to testimony in this proceeding,the journeyman-appren-tice ratio allowed on prevailing wage jobs is as followsJourneymenApprentices112342526273RuffsConspiracy TheoryAs far as Ruff is concerned,there is no issue aboutwhether Anglum, Moss, and Kainz were productive em-ployees at the times he fired them.He claims that it isclear that they weren't. The issue to Ruff,instead, iswhythe three were unproductive.And the answer, Ruffclaims, is that it was the fault of Local 5.Ruff contendsthatLocal 5 wants to destroy Ruff Electric. As Ruffstated it, "I do not believe that their[Local 5's]actualintentwas to legally organize employees of Ruff Elec-9According to the witness,while there was an attitude shift on thepart of Ruff Electric's employees, "it really didn't seem to me that it af-fected their work." RUFF ELECTRICAL CONSTRUCTIONtric. . . .Ibelieve their only interest was to put RuffElectric out of business." 10One way the Union allegedly sought to do this was toinstitute various legal actions against the Company. InRuff's words:[T]he Unionhas gone out of itsway to interferewith Ruff Electric and have them [the Company'smanagement]distracted from their work and sufferfinancialdamages through complaints and what-ever. . . . I don't believe that the charges [filed byLocal5] are legitimate. . . .I think it is just anothertactic of the Union because they lost the election.Another approach the Union used, Ruff believes, wasto offer journeyman status to Anglum and Moss eventhough they did not in fact have the necessary experi-ence and skills.As Ruff put it, in respect to the relation-ship between Local 5 and Anglum:the promise was there [by Local 5] that when he[Anglum] was ready, they were ready to take himin.And therefore while he was still under the em-ployment of Ruff he would have the mental attitudeof, "why should I perform for Ruff Electric at 10or 12 dollars and hour when I can go over herewith the Union at 21 or 22 dollars an hour." Andthe Union,in turn[was] hoping that Ruff would layhim off or fire him and consequently they could filea charge againstRuff Electric.ConclusionAll things considered, my conclusion is that the pre-ponderance of the evidence fails to show that Anglum's,Moss',or Kainz' support forLocal5 was a factor in RuffElectric's actions against them,or that the company'sdischarge of Kainz was related in any way to his testi-mony at a Board hearing.Anglum and MossWhen Anglum and Moss were first "laid off" theywere the only employees of Ruff Electric who had pub-liclymanifested their support for Local 5. The Companyreemployed them. But a couple of days after they sup-ported the Union at a Board hearing in September, theCompany fired both of them. Moreover the only evi-dence that either Anglum or Moss was unproductive-Ruff's claimed reason forselectingthem for layoff anddischarge-was Ruffs testimony about their work. Asthe General Counsel points out, there is no objective evi-dence that they were any less productive than anyoneelse in the Company's employ. In fact the two foremenforwhom Anglum and Moss worked(Kuhn andSchwartz) said that they got their jobs done. Moreoverwhen Anglum and Moss were first laid off,Ruff had hadonly sporadically watched them at work. And the frame-work in which all this occurred was Ruffs fear and de-10 Ruff was not on the witness stand when he made this statement orthe two following quoted statements.Rather,he was arguing about therelevance of certain subpoenaed material.507testation of the Union and his belief that the Union wasplotting to destroy his Company.It is a commonplace observation that any stronglyheld belief shapes the way one perceives-indeed, playsa role in determining what one perceives.Given Ruffsbelief that Local 5 was intent on destroying him and hisknowledge that Anglum and Moss supported the Union,there obviously is a possibility that Ruff, consciously ornot, kept looking for evidence that Anglum and Mosswere part of Local 5's conspiracy to destroy Ruff Elec-tric.In this light Ruffs comment about Anglum andMoss-"I don't know why the S.O.B.'s are trying to doit; I don't know why the S.O.B.'s won't work"-coupledwith Ruff's admitted belief that Local 5 wanted to puthim out of business and Ruffs knowledge that AnglumandMoss supported the Union-comes very close toproving that state of mind.And a boss' state of mind thatilk spells doom for any employee, since sooner or latersome minor slackeningoff ormistakeby the employeewill permit the boss to convince himself that his conspir-acy theory is correct.As I add up the record,itcomes extraordinarily closeto showing that this is what happened to Anglum andMoss-that Ruffs belief about Local 5's hostile inten-tions produced his perception that Anglum and Mosswere not doing their jobs.Since there is no evidence thatLocal5 or any of Ruff Electric'sprounion employeesreallywas conspiring to destroy the Company, RuffElectric's action againstAnglum and Moss stemmingfrom that belief on Ruffs part would be a violation ofSection 8(a)(3) of the Act. SeeNLRB v. Burnup & Sims,379 U.S. 21 (1964);Schneider'sDairy,248 NLRB 1093,1097 (1980), enfd. mem. 636 F.2d 1210 (3d Cir. 1980).But there is also evidence to the effect that Ruff didnot hold the prounion employees'stance against them.Both Anglum and Moss got pay raises after the two pub-licly indicated their allegiance to Local 5.EmployeeWard, who testified on behalf of Local 5 at the Septem-ber Board hearing, remained in the Company's employfor 5 or 6 more months. And the General Counsel's doesnot claim that the Company violated the Act in any re-quest when it laid off Ward.Finally, on Anglum's and Moss'last day of work forRuff Electric-a time when Ruff was desperately tryingto figure out why employee productivity was so muchlower than he had forecast-they were hostile and un-pleasant in an interaction with Ruff. And previously Ruffhad spotted Anglum and Moss engaged in what Ruffconsidered a deliberatewaste of time-walking thelength of the building to dispose of paltry amounts oftrash.KainzIn early September Ruff thought enough of Kainz topromote him to journeyman status.A few weeks laterKainz testified on the Union's behalf. A few months afterthatRuff fired Kainz.And the event that Ruff claimsprecipitated his action against Kainz was, as the GeneralCounsel accurately describes it, "a relatively insignificantand commonplaceworkoccurrence."111IBr. at I I 508DECISIONSOF THE NATIONALLABOR RELATIONS BOARDIt is altogether unlikelythat, because ofKainz' testi-mony, Ruff deliberatelyschemed to get rid of Kainz,waitingnearly 3months tofireKainz inorder to throwoff the scent. On the other hand,it ispossible that Ruff'sreaction to Kainz' mistake mighthavebeen aproduct ofthe emotional baggage thatRuffcarried concerningLocal 5. That is,givenRuff's knowledge thatKainz sup-ported the Union,and givenRuff's belief that the Unionwantedto destroy his company, Ruff mayhave deemedKainz' mistaketo be proofof Kainz' complicity in theeffort to destroy Ruff Electric.But the weightof the evidencepoints elsewhere. RufffiredKainz in earlyDecember. At thetime Ruff wasunder crushing pressure because of problems atClairton.In respect to the incident that precipitated Kainz'depar-turefrom Ruff Electric, Ruff hadgone out ofhisway toinstructKainz on how to accomplish what appeared tobe a simpletask.When Ruff happened by again, he wasconfronted by one of the veryproblems thathad led himto give theinstructions to Kainz-agood-sized hole inthe plaster. Ruff explodedin anger, surelymore a prod-uct ofthe pressures on him than the incidentitself.Therecordsuggeststhat the matter would have ended thereifKainzhad responded by saying that it wouldn'thappen again,or that heapologized, or something in thatvein.InsteadKainz, understandablymiffed by whatseemed to him tobe Ruff'svast overreaction,repliedcurtly to Ruff, then walked away,refusing to return oreven to respondwhen Ruff called to him. Given Ruffsstate of mind at the time,that behavioron Kainz' partvirtuallyamounted to a demandto be fired.Under thesecircumstances there is no reasonto thinkthatwhen,soon thereafter,Ruff firedKainz, that actionhad anythingto do withKainz' supportfor Local 5.12On thesefindingsof factand conclusions of law andon theentire record,I issue thefollowingrecommend-ed"ORDERThe complaintis dismissed.12 The General Counsel argues that I should give meaning to RuffElectric's failure to call Ron Kuhn as a witness;the Company's "shiftingdefenses,"the fact that neither Anglum,Moss,nor Kainz ever receivedany written warnings, and that other employees had put in more hours atClairton than had Anglum and Moss.But in the circumstances presenthere,I think such factors say nothing about Ruff's motivation.Is If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses